Citation Nr: 1534728	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117. 

2.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

In October 2009, the Veteran and his father testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of that hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in a subsequent July 2009 letter, the RO acknowledged the Veteran's hearing request and informed him that he had been placed on the list of persons wishing to appear before the traveling section of the Board.  He was further informed of an option for a video-conference hearing before a Veterans Law Judge, which may be expedited faster.  The Veteran was requested to return an enclosed Hearing Options Form identifying the type of hearing he desired.  Such Form included a request that a Veteran check one of the following options: a local hearing at the RO; a video-conference hearing before a Veterans Law Judge via television hook-up at the RO; an in-person hearing before a Veterans Law Judge at the RO; an in-person hearing before a Veterans Law Judge in Washington, D.C.; or a request to withdraw all hearing requests.

Subsequently, in late July 2009, the Veteran returned the Hearing Options Form and had checked the box indicating that he desired a local hearing at the RO.  The RO acknowledged such response and reported that his election "for a local hearing in lieu of a Board" hearing had been received.  Thereafter, he was afforded a hearing before a DRO in October 2009.  However, despite the RO's characterization of the Veteran's response as electing a DRO hearing in lieu of a Board hearing, the Veteran never indicated that he wished to withdraw his Board hearing request.  

In light of the confusion over whether the Veteran still desired a Board hearing, he was sent a letter in March 2015 in order to clarify his hearing request.  Such letter informed the Veteran that he was reminded that he had requested a Board hearing before a Veterans Law Judge in connection with his appeal.  However, as such may add wait time in the issuance of a decision, the Board advised the Veteran of alternative options.  The letter described the various options and provided a response form for the Veteran to complete.  However, such letter informed him that, if he did not respond within thirty days of the letter, the Board would use his previous selection in scheduling his hearing.  To date, no response from the Veteran has been received.

Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing before a Veterans Law Judge sitting at the RO.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




